     Case 15-12398         Doc 56      Filed 03/28/19 Entered 03/28/19 15:35:49                 Desc Main
                                         Document     Page 1 of 9

                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

       In re: UNLIMITED ROOFING UPGRADER, LLC                         §    Case No. 15-12398
                                                                      §
                                                                      §
   Debtor(s)                                                          §
         CHAPTER 7 TRUSTEE'S FINAL ACCOUNT AND DISTRIBUTION
  REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                 AND APPLICATION TO BE DISCHARGED (TDR)

         THOMAS E. SPRINGER, chapter 7 trustee, submits this Final Account,
Certification that the Estate has been Fully Administered and Application to be Discharged.

         1) All funds on hand have been distributed in accordance with the Trustee's Final Report
and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee's control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

        2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
discharged without payment, and expenses of administration is provided below:


 Assets Abandoned: $0.00                                Assets Exempt: N/A
 (without deducting any secured claims)
 Total Distribution to Claimants:$24,478.04            Claims Discharged
                                                       Without Payment: N/A

 Total Expenses of Administration:$23,669.61


         3) Total gross receipts of $     48,147.65      (see Exhibit 1 ), minus funds paid to the debtor
 and third parties of $       0.00    (see Exhibit 2  ), yielded net receipts of $48,147.65
from the liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
     Case 15-12398           Doc 56       Filed 03/28/19 Entered 03/28/19 15:35:49                      Desc Main
                                            Document     Page 2 of 9


                                        CLAIMS              CLAIMS             CLAIMS             CLAIMS
                                      SCHEDULED            ASSERTED           ALLOWED              PAID


 SECURED CLAIMS
 (from Exhibit 3)                              $0.00              $0.00               $0.00             $0.00

 PRIORITY CLAIMS:
    CHAPTER 7 ADMIN. FEES
    AND CHARGES
    (from Exhibit 4 )                           0.00           23,669.61         23,669.61          23,669.61

   PRIOR CHAPTER
   ADMIN. FEES AND
   CHARGES (fromExhibit 5 )                     0.00                0.00               0.00                 0.00
   PRIORITY UNSECURED
   CLAIMS (from Exhibit 6 )                     0.00                0.00               0.00                 0.00
 GENERAL UNSECURED
 CLAIMS (fromExhibit 7)                         0.00           84,635.56          29,748.38         24,478.04

                                               $0.00         $108,305.17         $53,417.99        $48,147.65
 TOTAL DISBURSEMENTS

          4) This case was originally filed under Chapter 7 on April 07, 2015.
  The case was pending for 48 months.

          5) All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

           6) An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8 . The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9 .

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

  Dated: 03/19/2019                 By: /s/THOMAS E. SPRINGER
                                        Trustee


  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. §1320.4(a)(2) applies.




UST Form 101-7-TDR (10/1/2010)
                    Case 15-12398             Doc 56        Filed 03/28/19 Entered 03/28/19 15:35:49                          Desc Main
                                                              Document     Page 3 of 9



                                                                 EXHIBITS TO
                                                               FINAL ACCOUNT



EXHIBIT 1 GROSS RECEIPTS

                                                                                           UNIFORM                                 $ AMOUNT
              DESCRIPTION
                                                                                          TRAN. CODE 1                             RECEIVED
     BMO Harris checking account.                                                         1129-000                                    5,122.92

     Accounts receivable. American Dream Home                                             1121-000                                   40,524.73

     Preference Adversary Settlement (Burciaga)                                           1241-000                                    2,500.00


    TOTAL GROSS RECEIPTS                                                                                                            $48,147.65

1
    The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


EXHIBIT 2 FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                           UNIFORM                                 $ AMOUNT
        PAYEE                                      DESCRIPTION
                                                                                          TRAN. CODE                                  PAID
                                                                  None

    TOTAL FUNDS PAID TO DEBTOR AND THIRD                                                                                                $0.00
    PARTIES

EXHIBIT 3 SECURED CLAIMS


                                                      UNIFORM          CLAIMS
       CLAIM                                                          SCHEDULED               CLAIMS                  CLAIMS            CLAIMS
        NO.               CLAIMANT                     TRAN.           (from Form            ASSERTED                ALLOWED             PAID
                                                       CODE                6D)
                                                                  None


    TOTAL SECURED CLAIMS                                                          $0.00                 $0.00             $0.00                   $0.00



EXHIBIT 4 CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                                      UNIFORM
        PAYEE                                                          CLAIMS                 CLAIMS                  CLAIMS            CLAIMS
                                                       TRAN.
                                                                      SCHEDULED              ASSERTED                ALLOWED             PAID
                                                       CODE
 Trustee Compensation - THOMAS E. SPRINGER                  2100-000            N/A                   5,564.77          5,564.77            5,564.77

 Attorney for Trustee Fees (Trustee Firm) - 3110-000                            N/A                  15,241.00         15,241.00           15,241.00
 THOMAS E. SPRINGER
 Attorney for Trustee Expenses (Trustee     3120-000                            N/A                    599.66            599.66                  599.66
 Firm) - THOMAS E. SPRINGER



UST Form 101-7-TDR (10/1/2010)
             Case 15-12398          Doc 56   Filed 03/28/19 Entered 03/28/19 15:35:49   Desc Main
                                               Document     Page 4 of 9
 Other - INTERNATIONAL SURETIES, LTD.        2300-000    N/A           28.32        28.32           28.32

 Other - Arthur B. Levine Company            2300-000    N/A           23.29        23.29           23.29

 Other - Rabobank, N.A.                      2600-000    N/A           66.84        66.84           66.84

 Other - Rabobank, N.A.                      2600-000    N/A           62.56        62.56           62.56

 Other - Rabobank, N.A.                      2600-000    N/A           60.39        60.39           60.39

 Other - Rabobank, N.A.                      2600-000    N/A           68.63        68.63           68.63

 Other - Rabobank, N.A.                      2600-000    N/A           60.05        60.05           60.05

 Other - Rabobank, N.A.                      2600-000    N/A           60.16        60.16           60.16

 Other - Rabobank, N.A.                      2600-000    N/A           71.41        71.41           71.41

 Other - Rabobank, N.A.                      2600-000    N/A           62.63        62.63           62.63

 Other - Rabobank, N.A.                      2600-000    N/A           62.55        62.55           62.55

 Other - Rabobank, N.A.                      2600-000    N/A           71.08        71.08           71.08

 Other - Rabobank, N.A.                      2600-000    N/A           62.36        62.36           62.36

 Other - Rabobank, N.A.                      2600-000    N/A           70.87        70.87           70.87

 Other - Rabobank, N.A.                      2600-000    N/A           64.32        64.32           64.32

 Other - Rabobank, N.A.                      2600-000    N/A           62.09        62.09           62.09

 Other - Rabobank, N.A.                      2600-000    N/A           68.42        68.42           68.42

 Other - Rabobank, N.A.                      2600-000    N/A           64.04        64.04           64.04

 Other - Rabobank, N.A.                      2600-000    N/A           68.39        68.39           68.39

 Other - Rabobank, N.A.                      2600-000    N/A           59.74        59.74           59.74

 Other - Rabobank, N.A.                      2600-000    N/A           66.05        66.05           66.05

 Other - Rabobank, N.A.                      2600-000    N/A           59.57        59.57           59.57

 Other - Rabobank, N.A.                      2600-000    N/A           70.11        70.11           70.11

 Other - Rabobank, N.A.                      2600-000    N/A           63.64        63.64           63.64

 Other - Rabobank, N.A.                      2600-000    N/A           61.43        61.43           61.43

 Other - Rabobank, N.A.                      2600-000    N/A           69.81        69.81           69.81

 Other - Rabobank, N.A.                      2600-000    N/A           61.24        61.24           61.24

 Other - Rabobank, N.A.                      2600-000    N/A           67.49        67.49           67.49

 Other - Rabobank, N.A.                      2600-000    N/A           63.17        63.17           63.17

 Other - Rabobank, N.A.                      2600-000    N/A           61.10        61.10           61.10

 Other - Rabobank, N.A.                      2600-000    N/A           73.25        73.25           73.25

 Other - Rabobank, N.A.                      2600-000    N/A           62.04        62.04           62.04

 Other - Rabobank, N.A.                      2600-000    N/A           66.38        66.38           66.38

 Other - Rabobank, N.A.                      2600-000    N/A           64.07        64.07           64.07




UST Form 101-7-TDR (10/1/2010)
             Case 15-12398       Doc 56   Filed 03/28/19 Entered 03/28/19 15:35:49                  Desc Main
                                            Document     Page 5 of 9
 Other - Rabobank, N.A.                    2600-000            N/A                 72.81         72.81          72.81

 Other - Rabobank, N.A.                    2600-000            N/A                 63.88         63.88          63.88

 TOTAL CHAPTER 7 ADMIN. FEES                             N/A                 $23,669.61     $23,669.61    $23,669.61
 AND CHARGES


EXHIBIT 5 PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES


                                       UNIFORM
    PAYEE                                            CLAIMS              CLAIMS             CLAIMS       CLAIMS
                                        TRAN.
                                                    SCHEDULED           ASSERTED           ALLOWED        PAID
                                        CODE
                                                  None

 TOTAL PRIOR CHAPTER ADMIN.                              N/A                       $0.00        $0.00           $0.00
 FEES AND CHARGES


EXHIBIT 6 PRIORITY UNSECURED CLAIMS


                                       UNIFORM       CLAIMS              CLAIMS
   CLAIM                                            SCHEDULED           ASSERTED            CLAIMS       CLAIMS
    NO.           CLAIMANT              TRAN.         (from Form       (from Proofs of     ALLOWED        PAID
                                        CODE              6E)               Claim)
                                                  None

 TOTAL PRIORITY UNSECURED                                      $0.00               $0.00        $0.00           $0.00
 CLAIMS


EXHIBIT 7 GENERAL UNSECURED CLAIMS


                                       UNIFORM       CLAIMS              CLAIMS
   CLAIM                                            SCHEDULED           ASSERTED            CLAIMS       CLAIMS
    NO.           CLAIMANT              TRAN.         (from Form       (from Proofs of     ALLOWED        PAID
                                        CODE              6F)               Claim)
      1    Lino Campos d/b/a Diamond   7100-000          N/A                  68,119.40      24,821.58     20,424.09
           Exteriors & David's
      2    Carlos Garcia and CMG       7100-000          N/A                  16,516.16       4,926.80      4,053.95
           Roofing
 TOTAL GENERAL UNSECURED                                       $0.00         $84,635.56     $29,748.38    $24,478.04
 CLAIMS




UST Form 101-7-TDR (10/1/2010)
                      Case 15-12398                   Doc 56            Filed 03/28/19 Entered 03/28/19 15:35:49                                           Desc Main
                                                                          Document     Page 6 of 9
                                                                                                                                                                                 Exhibit 8


                                                                                  Form 1                                                                                        Page: 1

                                          Individual Estate Property Record and Report
                                                           Asset Cases
Case Number: 15-12398                                                                     Trustee:          (330640)       THOMAS E. SPRINGER
Case Name:        UNLIMITED ROOFING UPGRADER, LLC                                         Filed (f) or Converted (c): 04/07/15 (f)
                                                                                          §341(a) Meeting Date:            05/04/15
Period Ending: 03/19/19                                                                   Claims Bar Date:                 08/06/15

                                1                                         2                            3                         4                   5                      6

                    Asset Description                                 Petition/            Estimated Net Value              Property            Sale/Funds           Asset Fully
         (Scheduled And Unscheduled (u) Property)                   Unscheduled       (Value Determined By Trustee,        Abandoned            Received by       Administered (FA)/
                                                                       Values            Less Liens, Exemptions,           OA=§554(a)            the Estate        Gross Value of
Ref. #                                                                                       and Other Costs)                                                     Remaining Assets

 1       BMO Harris checking account.                                      9,000.00                        5,122.92                                   5,122.92                       FA

 2       Accounts receivable. American Dream Home                        32,903.75                      33,677.94                                    40,524.73                       FA
          Improvement, Inc.
         3040 S. FInley Rd., Ste 200, Downers Grove, IL
         60515

 3       Preference Adversary Settlement (Burciaga) (u)                  25,000.00                         2,500.00                                   2,500.00                       FA

 3       Assets      Totals (Excluding unknown values)                  $66,903.75                     $41,300.86                                   $48,147.65                    $0.00



     Major Activities Affecting Case Closing:

                  Trustee has reviewed the Debtor's financial records and has requested further information from the Debtor's principal regarding various potential preference payments
                  and/or fraudulents transfers as well as demand for turnover from Debtor's principal for funds spent post-petition from bank account. Rule 2004 exam taken by
                  Trustee's attorney.


                  Settlement and compromise reached with Debtor's principal based on claims filed. Trustee was ready to prepare Final Report until claim 2 amended on 1/2/18 based
                  on judgment entered against Debtor 1/2/18. Trustee to review and take appropriate action.

     Initial Projected Date Of Final Report (TFR):       December 15, 2016                   Current Projected Date Of Final Report (TFR):         July 27, 2018 (Actual)




                                                                                                                                              Printed: 03/19/2019 01:50 PM       V.14.50
                        Case 15-12398                   Doc 56       Filed 03/28/19 Entered 03/28/19 15:35:49                                            Desc Main
                                                                       Document     Page 7 of 9
                                                                                                                                                                            Exhibit 9


                                                                                    Form 2                                                                                  Page: 1

                                                       Cash Receipts And Disbursements Record
Case Number:         15-12398                                                                   Trustee:            THOMAS E. SPRINGER (330640)
Case Name:           UNLIMITED ROOFING UPGRADER, LLC                                            Bank Name:          Rabobank, N.A.
                                                                                                Account:            ******2766 - Checking Account
Taxpayer ID #: **-***9272                                                                       Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/19/19                                                                         Separate Bond: N/A

   1            2                            3                                      4                                           5                    6                  7

 Trans.     {Ref #} /                                                                                                       Receipts         Disbursements    Checking
  Date      Check #          Paid To / Received From               Description of Transaction              T-Code              $                   $       Account Balance
05/05/15       {2}        Illini Legal Service, P.C.        Collected Receivables                          1121-000             33,677.94                               33,677.94
06/08/15       {2}        American Dream Home               Collected Receivables                          1121-000              6,846.79                               40,524.73
                          Improvement
07/28/15       {1}        BMO Harris Bank N.A.              Settlement Pursuant to Order                   1129-000              2,867.10                               43,391.83
07/28/15       {1}        BMO Harris Bank N.A.              Settlement Pursuant to Order                   1129-000                 176.16                              43,567.99
09/30/15                  Rabobank, N.A.                    Bank and Technology Services Fee               2600-000                                       66.84         43,501.15
10/30/15                  Rabobank, N.A.                    Bank and Technology Services Fee               2600-000                                       62.56         43,438.59
11/30/15                  Rabobank, N.A.                    Bank and Technology Services Fee               2600-000                                       60.39         43,378.20
12/31/15                  Rabobank, N.A.                    Bank and Technology Services Fee               2600-000                                       68.63         43,309.57
01/29/16                  Rabobank, N.A.                    Bank and Technology Services Fee               2600-000                                       60.05         43,249.52
02/25/16       {1}        Sergio A. Burciaga                Settlement Pursuant to Order                   1129-000              2,079.66                               45,329.18
02/26/16      101         Arthur B. Levine Company          BOND PREMIUM PAYMENT ON LEDGER                 2300-000                                       23.29         45,305.89
                                                            BALANCE AS OF 02/26/2016 FOR CASE
                                                            #15-12398, Bond Premium
03/01/16                  Rabobank, N.A.                    Bank and Technology Services Fee               2600-000                                       60.16         45,245.73
03/31/16                  Rabobank, N.A.                    Bank and Technology Services Fee               2600-000                                       71.41         45,174.32
04/29/16                  Rabobank, N.A.                    Bank and Technology Services Fee               2600-000                                       62.63         45,111.69
05/31/16                  Rabobank, N.A.                    Bank and Technology Services Fee               2600-000                                       62.55         45,049.14
06/30/16                  Rabobank, N.A.                    Bank and Technology Services Fee               2600-000                                       71.08         44,978.06
07/29/16                  Rabobank, N.A.                    Bank and Technology Services Fee               2600-000                                       62.36         44,915.70
08/31/16                  Rabobank, N.A.                    Bank and Technology Services Fee               2600-000                                       70.87         44,844.83
09/30/16                  Rabobank, N.A.                    Bank and Technology Services Fee               2600-000                                       64.32         44,780.51
10/31/16                  Rabobank, N.A.                    Bank and Technology Services Fee               2600-000                                       62.09         44,718.42
11/30/16                  Rabobank, N.A.                    Bank and Technology Services Fee               2600-000                                       68.42         44,650.00
12/30/16                  Rabobank, N.A.                    Bank and Technology Services Fee               2600-000                                       64.04         44,585.96
01/31/17                  Rabobank, N.A.                    Bank and Technology Services Fee               2600-000                                       68.39         44,517.57
02/03/17      102         INTERNATIONAL SURETIES, LTD.      BOND PREMIUM PAYMENT ON LEDGER                 2300-000                                       15.45         44,502.12
                                                            BALANCE AS OF 02/03/2017 FOR CASE
                                                            #15-12398, Bond #016073584
02/28/17                  Rabobank, N.A.                    Bank and Technology Services Fee               2600-000                                       59.74         44,442.38
03/31/17                  Rabobank, N.A.                    Bank and Technology Services Fee               2600-000                                       66.05         44,376.33
04/28/17                  Rabobank, N.A.                    Bank and Technology Services Fee               2600-000                                       59.57         44,316.76
05/31/17                  Rabobank, N.A.                    Bank and Technology Services Fee               2600-000                                       70.11         44,246.65
06/30/17                  Rabobank, N.A.                    Bank and Technology Services Fee               2600-000                                       63.64         44,183.01
07/31/17                  Rabobank, N.A.                    Bank and Technology Services Fee               2600-000                                       61.43         44,121.58
08/31/17                  Rabobank, N.A.                    Bank and Technology Services Fee               2600-000                                       69.81         44,051.77
09/29/17                  Rabobank, N.A.                    Bank and Technology Services Fee               2600-000                                       61.24         43,990.53

                                                                                                Subtotals :                   $45,647.65             $1,657.12
{} Asset reference(s)                                                                                                                    Printed: 03/19/2019 01:50 PM        V.14.50
                        Case 15-12398                  Doc 56      Filed 03/28/19 Entered 03/28/19 15:35:49                                                Desc Main
                                                                     Document     Page 8 of 9
                                                                                                                                                                             Exhibit 9


                                                                                 Form 2                                                                                      Page: 2

                                                  Cash Receipts And Disbursements Record
Case Number:         15-12398                                                                    Trustee:            THOMAS E. SPRINGER (330640)
Case Name:           UNLIMITED ROOFING UPGRADER, LLC                                             Bank Name:          Rabobank, N.A.
                                                                                                 Account:            ******2766 - Checking Account
Taxpayer ID #: **-***9272                                                                        Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/19/19                                                                          Separate Bond: N/A

   1            2                          3                                       4                                             5                     6                 7

 Trans.     {Ref #} /                                                                                                        Receipts         Disbursements    Checking
  Date      Check #          Paid To / Received From              Description of Transaction                T-Code              $                   $       Account Balance
10/31/17                  Rabobank, N.A.                  Bank and Technology Services Fee                  2600-000                                        67.49        43,923.04
11/30/17                  Rabobank, N.A.                  Bank and Technology Services Fee                  2600-000                                        63.17        43,859.87
12/28/17       {3}        Sergio A. Burciaga              Settlement of preference adversary                1241-000                 500.00                              44,359.87
12/28/17       {3}        Sergio A. Burciaga              Settlement of preference adversary                1241-000              1,000.00                               45,359.87
12/28/17       {3}        Sergio A. Burciaga              Settlement of preference adversary                1241-000              1,000.00                               46,359.87
12/29/17                  Rabobank, N.A.                  Bank and Technology Services Fee                  2600-000                                        61.10        46,298.77
01/31/18                  Rabobank, N.A.                  Bank and Technology Services Fee                  2600-000                                        73.25        46,225.52
02/13/18      103         INTERNATIONAL SURETIES, LTD.    BOND PREMIUM PAYMENT ON LEDGER                    2300-000                                        12.87        46,212.65
                                                          BALANCE AS OF 02/13/2018 FOR CASE
                                                          #15-12398, yearly bond premium
02/28/18                  Rabobank, N.A.                  Bank and Technology Services Fee                  2600-000                                        62.04        46,150.61
03/30/18                  Rabobank, N.A.                  Bank and Technology Services Fee                  2600-000                                        66.38        46,084.23
04/30/18                  Rabobank, N.A.                  Bank and Technology Services Fee                  2600-000                                        64.07        46,020.16
05/31/18                  Rabobank, N.A.                  Bank and Technology Services Fee                  2600-000                                        72.81        45,947.35
06/29/18                  Rabobank, N.A.                  Bank and Technology Services Fee                  2600-000                                        63.88        45,883.47
11/21/18      104         THOMAS E. SPRINGER              Dividend paid 100.00% on $5,564.77, Trustee       2100-000                                    5,564.77         40,318.70
                                                          Compensation; Reference:
11/21/18      105         Lino Campos d/b/a               Dividend paid 82.28% on $24,821.58; Claim#        7100-000                                   20,424.09         19,894.61
                                                          1; Filed: $68,119.40; Reference:
11/21/18      106         Carlos Garcia and CMG Roofing   Dividend paid 82.28% on $4,926.80; Claim# 2; 7100-000                                         4,053.95         15,840.66
                                                          Filed: $16,516.16; Reference:
11/21/18      107         THOMAS E. SPRINGER              Combined Check for Claims#et_al.                                                             15,840.66                0.00
                                                             Dividend paid 100.00%           15,241.00      3110-000                                                            0.00
                                                             on $15,241.00; Claim# ;
                                                             Filed: $15,241.00
                                                             Dividend paid 100.00%             599.66       3120-000                                                            0.00
                                                             on $599.66; Claim# ;
                                                             Filed: $599.66

                                                                                 ACCOUNT TOTALS                                  48,147.65             48,147.65               $0.00
                                                                                       Less: Bank Transfers                            0.00                  0.00
                                                                                 Subtotal                                        48,147.65             48,147.65
                                                                                       Less: Payments to Debtors                                             0.00
                                                                                 NET Receipts / Disbursements                  $48,147.65             $48,147.65




{} Asset reference(s)                                                                                                                     Printed: 03/19/2019 01:50 PM        V.14.50
                        Case 15-12398                Doc 56      Filed 03/28/19 Entered 03/28/19 15:35:49                                              Desc Main
                                                                   Document     Page 9 of 9
                                                                                                                                                                         Exhibit 9


                                                                            Form 2                                                                                       Page: 3

                                                 Cash Receipts And Disbursements Record
Case Number:        15-12398                                                                 Trustee:            THOMAS E. SPRINGER (330640)
Case Name:          UNLIMITED ROOFING UPGRADER, LLC                                          Bank Name:          Rabobank, N.A.
                                                                                             Account:            ******2766 - Checking Account
Taxpayer ID #: **-***9272                                                                    Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/19/19                                                                      Separate Bond: N/A

   1            2                         3                                   4                                              5                     6                 7

 Trans.     {Ref #} /                                                                                                    Receipts        Disbursements    Checking
  Date      Check #        Paid To / Received From              Description of Transaction              T-Code              $                  $       Account Balance

                               Net Receipts :       48,147.65
                                                ————————                                                                       Net             Net                   Account
                                 Net Estate :      $48,147.65               TOTAL - ALL ACCOUNTS                             Receipts     Disbursements              Balances

                                                                            Checking # ******2766                           48,147.65              48,147.65                0.00

                                                                                                                           $48,147.65             $48,147.65               $0.00




{} Asset reference(s)                                                                                                                 Printed: 03/19/2019 01:50 PM        V.14.50
